Case 2:04-cr-20152-JDC-APW Document 82 Filed 11/25/20 Page 1 of 5 PageID #: 391




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:04-CR-20152-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 MELCHISDECH J GREEN (01)                          MAGISTRATE JUDGE WILSON

                                          ORDER

        Before the Court is an “Emergency Motion for a Reduction in Sentence Pursuant to

 18 U.S.C. § 3582(c)(1)(A)(i)” (Doc. 74) wherein Defendant, Melchisdech Green, through

 counsel, seeks a modification of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as

 amended by § 603(b)(1) of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194,

 5239 (2018). Specifically, due to his current health condition and concerns regarding

 COVID-19 in the prison facility, Green requests that his sentence be either modified to a

 sentence of home confinement or imprisonment of time-served, or alternatively, a sentence

 of time-served followed by a term of supervised release not to exceed the balance of his

 original prison sentence. The Government opposes the modification of sentence for failure

 to exhaust an administrative remedy for compassionate release. Defense counsel informed

 the Court that subsequent to the filing of this motion, the Bureau of Prisons released Green

 to home confinement. However, the Court can still consider whether to reduce Green’s

 sentence to time-served, followed by a term of supervised release.

        Green was indicted in a thirteen (13) count indictment charging him with drug

 trafficking and firearms charges. He pled guilty to possession of a firearm during and in
Case 2:04-cr-20152-JDC-APW Document 82 Filed 11/25/20 Page 2 of 5 PageID #: 392




 furtherance of a drug trafficking crime and being a felon in possession of a firearm, in

 violation of 18 U.S.C. § § 924(c)(1)(A). On May 19, 2006, he was sentenced to a term of

 240 months in prison followed by five (5) years supervised release.

        The Presentence Investigation Report indicated that Green have previously been

 convicted of four (4) counts of distribution of cocaine. He was later stopped for a traffic

 violation and found to be in possession of ecstasy, marijuana, two firearms, and

 approximately $12,500 cash. A search of his residence was conducted wherein marijuana

 and cocaine were discovered. A search of his storage locker uncovered more marijuana,

 ecstasy, Xanax, a firearm and $26,250 cash.

        After receiving information from a cooperating witness, law enforcement uncovered

 over a kilogram of marijuana, a bullet resistant vest, three (3) firearms, and a black ski

 mask, all of which belonged to Green. Subsequent to that discovery, law enforcement

 searched Green’s mother’s house where he lived and found approximately one half of one

 kilogram of marijuana and a stolen firearm in his room.

                                 LAW AND ANALYSIS

        A judgment, including a sentence of imprisonment, “may not be modified by a

 district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825

 (2010).   Under 18 U.S.C. 3582(c), a court generally may not modify a term of

 imprisonment once it has been imposed, except in three circumstances; (1) upon a motion

 for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); (2) to the extent otherwise

 expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,



                                         Page 2 of 5
Case 2:04-cr-20152-JDC-APW Document 82 Filed 11/25/20 Page 3 of 5 PageID #: 393




 18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based on a

 retroactively lowered sentencing range, 18 U.S.C. § 3582(c)(2).

          Section 3852(c)(1)(A) permits a court to reduce a prisoner’s sentence “if he finds

 that” (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the

 reduction is “consistent with applicable policy statements issued by the Sentencing

 Commission.”

          Prior to 2018, only the Director of the BOP could file these kinds of compassionate

 release motions. In 2018, Congress passed, and President Trump signed the First Step Act,

 which among other actions, amended the compassionate release process. Under the First

 Step Act, § 3582(c)(1)(A) now allows prisoners to directly petition courts for

 compassionate release.

          Section 3582(c)(1)(A) provides that any reduction must be “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C, §

 3582(c)(1)(A). Here, the applicable policy statement, U.S.S.G. § 1B1.13, provides that a

 court may reduce the term of imprisonment after considering the § 3553(1) factors if the

 Court finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

 defendant is not a danger to the safety of any other person or the community, as provided

 in 18 U.S.C. § 3142(g); and (iii) “the reduction is consistent with this policy statement.” 1

 U.S.S.G. § 1B1.13.

 1
   The policy statement refers only to motions filed by the BOP director. That is because the policy statement was last
 amended on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were not
 entitled to file motions under § 3582(c). See first Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
 In light of the statutory command that any sentence reduction be “consistent with applicable policy statements issued by
 the Sentencing Commission,” § 35829c)(2)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
 differently from motions filed by BOP, the policy statement applies to motions filed by defendants as well.

                                                      Page 3 of 5
Case 2:04-cr-20152-JDC-APW Document 82 Filed 11/25/20 Page 4 of 5 PageID #: 394




            The policy statement includes an application note that specifies the types of medical

 conditions that qualify as “extraordinary and compelling reasons.” First, that standard is

 met if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor

 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced

 dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant

 is: (1) suffering from a serious physical or medical condition, (2) suffering from a serious

 functional or cognitive impairment, or (3) experiencing deteriorating physical mental

 health because of the aging process, any of which substantially diminishes the ability of

 the defendant to provide self-care within the environment of a correctional facility, and

 from which he or she is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

            The application note also sets forth other conditions and characteristics that qualify

 as “extraordinary and compelling reasons” related to the defendant’s age and family

 circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

 possibility that the BOP could identify other grounds that amount to “extraordinary and

 compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

            The BOP has issued a regulation to define its own consideration of compassionate

 release requests. See BOP Program Statement 5050.50. 2 This Program Statement was

 amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

 detail the BOP’s definition of the circumstances that may support a request for

 compassionate release, limited to the same bases the Sentencing Commission identified:



 2
     Available at https://www.bop.gov/policy/progstat/5050_50EN.pdf .

                                                       Page 4 of 5
Case 2:04-cr-20152-JDC-APW Document 82 Filed 11/25/20 Page 5 of 5 PageID #: 395




 serious medical condition, advanced age, and family circumstances. The policy statement

 is binding under the express terms of § 3582(c)(1)(A), and because it concerns only

 possible sentence reductions, not increases, it is not subject to the rule of Booker v. United

 States, 543 U.S. 220 (2005), that any guideline that increases a sentence must be deemed

 advisory. See Dillon v. United States, 560 U.S. 817, 830 (2010) (making clear that the

 statutory requirement in § 3582 that a court heed the restrictions stated by the Sentencing

 Commission is binding).

        The Government argues that Green’s motion must be denied for failure to exhaust

 his administrative remedies. Green did not seek an administrative remedy with the Bureau

 of Prisons for a sentence reduction. In United States v. Franco, ___ F.3d ___, 2020 WL

 5249369 (5th Cir. 2020), the Fifth Circuit addressed the nature of § 3582(c)(a)(A)’s

 exhaustion requirement. Even though the Fifth Circuit court rejected the suggestion that

 the exhaustion requirement was jurisdictional, it held that it was a “paradigmatic mandatory

 claim-processing rule” that must be enforced. Id. at *2. Accordingly,

        IT IS ORDERED that the motion for a reduction in sentence is hereby DENIED.

        THUS DONE AND SIGNED in Chambers on this 25th day of November, 2020.



                    __________________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                          Page 5 of 5
